Case 4:18-cv-00442-ALM-CMC Document 37 Filed 12/05/18 Page 1 of 1 PageID #: 468



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


     ED BUTOWSKY, in his Individual              )
     And Professional Capacities                 )
                                                 )
            Plaintiff,                           )
                                                 )
     v.                                          )               Case No. 4:18-cv-442-ALM
                                                 )
                                                 )
     DAVID FOLKENFLIK et al                      )
                                                 )
            Defendants.                          )
                                                 )
                                            ORDER

            On this day, the Court considered Plaintiff, Ed Butowsky’s, notice of dismissal

    without prejudice of Defendants, Jarl Mohn (“Mohn”), Stacey Foxwell (“Foxwell”),

    Michael Oreskes (“Oreskes”), Christopher Turpin (“Turpin”), Hugh Dellios (“Dellios”), and

    Sarah Gilbert (“Gilbert”), pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

    Procedure.

            Upon review of the matter and after due consideration of Plaintiff’s notice of

    dismissal, the Court dismisses this action as to Defendants, Mohn, Foxwell, Oreskes,

    Turpin, Dellios and Gilbert without prejudice, and the Clerk shall terminate these Defendants.

            Accordingly, the Motion of these Defendants to Dismiss for Lack of Personal

  . Jurisdiction Pursuant to Federal Rule of Civil Procedure 12(b)(2) (Dkt. #23) is denied as moot.

            This action shall remain pending as to Defendants David Folkenflik, NPR, Inc. and

    NPR.org, Edith Chapin, Leslie Cook and Pallavi Gogoi.

            IT IS SO ORDERED.
            SIGNED this 5th day of December, 2018.




                                          ___________________________________
